Citation Nr: 9906700	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  92-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for malignant lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This case was previously remanded by the Board in 
April 1994 and February 1998 for further development.  The 
veteran was afforded a hearing before Members of the Board in 
November 1992 and July 1998.  That development has been 
completed and the case is now ready for appellate review.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a compensable rating for his 
service-connected lymphoma condition is warranted.  In 
support of his contentions, the veteran asserts that his 
restrictive lung disability is etiologically linked to the 
chemotherapy treatment he received for his lymphoma, or, in 
the alternative, that the medical evidence is in equipoise on 
this issue and therefore service connection for his pulmonary 
condition should be granted on the basis of the reasonable 
doubt doctrine.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to an increased 
(compensable) rating for malignant lymphoma.



FINDING OF FACT

No local recurrences, metastases, or residuals of lymphoma 
have been clinically identified since the cessation of 
chemotherapy in February 1991.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malignant 
lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.117, Diagnostic Code 7715 (1995, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the claim for 
an increased evaluation is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim for an increased evaluation and 
that no further assistance to the veteran with respect to the 
claim is required to comply with 38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which the 
veteran seeks an increased evaluation.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran contends that a 30 percent evaluation is 
warranted for his service-connected disability.  In this 
regard, the veteran does not dispute the fact that his 
lymphoma is currently in remission, however, he is of the 
opinion that he manifests residuals of the chemotherapy he 
received for his lymphoma.  Specifically, the veteran asserts 
that fatigue, shortness of breath, and a depressed immune 
system constitute such compensable residuals.  

In the course of evaluating the veteran's lymphoma since 
1991, medical opinions have been requested addressing the 
issue of whether the veteran manifests residuals of his 
lymphoma, including any connection between pulmonary 
impairment and his lymphoma or treatment therefor.

In a May 1991 letter, the veteran's private physician stated 
that the veteran was diagnosed with malignant lymphoma in 
January 1989 for which he received systemic chemotherapy 
until May 1989 and maintained on oral chemotherapy until 
February 1991.  The physician reported that as of May 1991 
the veteran had not suffered a recurrence, but that there 
existed a significant risk of recurrence in the near future.  

In the report from the September 1991 VA examination of the 
veteran, a VA examiner stated that the veteran had not 
suffered a recurrence of his lymphoma and that there were no 
specific symptoms since the last chemotherapy treatment.  The 
examiner noted that the veteran also suffered from 
sarcoidosis, first diagnosed when the veteran was 28 years 
old.  The examiner noted a history of shortness of breath 
since the sarcoidosis diagnosis.  The examiner opined that it 
was unlikely that a connection or cause and effect 
relationship existed between the veteran's sarcoidosis and 
malignant non-Hodgkin's lymphoma.  The examiner stated that 
the veteran had both restrictive and obstructive lung disease 
and that this was probably related to his sarcoidosis.  The 
examiner did note that non-Hodgkin's lymphoma  would also 
have some effect on the veteran's shortness of breath.  The 
long-term outlook for the veteran's lymphoma was reported as 
guarded.    

In a March 1992 letter, the veteran's private physician wrote 
that his records showed that the veteran had received 
antibiotics for recurrent respiratory infections in February, 
October, and December 1991, in addition to other instances of 
flu-like symptoms.  The physician stated that there was some 
increased susceptibility to such infections "perhaps related 
to the fact that he had cancer and had received 
immunosuppressive therapy in the form of chemotherapy."  

At his November 1992 hearing before a Member of the Board, 
the veteran testified that he had received antibiotic on six 
occasions in the twelve month period since cessation of his 
chemotherapy treatment and that he had to miss work due to 
these infections.  The veteran also stated that he had 
injured his left leg and that the healing process took an 
unusually long time.  The veteran testified that a physician 
had provided an opinion that the longer healing time may have 
been due to the veteran's chemotherapy.  Other symptoms 
asserted by the veteran included muscle cramping, fatigue, 
and arm and shoulder pain.  

The veteran underwent further VA evaluation in June 1994.  At 
that time, he complained of fatigue for 20 or more years and 
cramping of the legs over the past few years.  After 
objective examination, the examiner concluded that the 
veteran's lymphoma was currently in remission with no 
maintenance chemotherapy required.  

In addition, an undated VA hematologic/lymphoma examination 
report is of record stating that the veteran presented with 
subjective complaints of years of fatigue and cramping with 
activity.  The examiner diagnosed non-Hodgkin's lymphoma in 
remission.  

In a letter dictated in December 1995, the VA examiner who 
evaluated the veteran in June 1994 elaborated on the 
veteran's case.  The examiner stated, essentially, that a 
mid-chest type subspecialty examination was necessary in 
order to assess the veteran's shortness of breath.  It was 
opined that without such an examination, no meaningful 
conclusion could be reached.  

In July 1996, a VA physician from the division of hematology 
and oncology filed a report covering his examination of the 
veteran.  The veteran's complaints were unchanged and no 
recurrence of the lymphoma was found.  Physical examination 
revealed, inter alia, an increase in expiration time with dry 
expiratory/inspiratory wheezes and dry crackling rales that 
were bilaterally symmetric (lower lobes greater than upper 
lobes).  The physician concluded that laboratory data 
demonstrated that the veteran's lymphoma was in complete 
remission.  The physician also opined that it was difficult 
to precisely define the cause of the veteran's progressive 
respiratory  disability, but he noted that sarcoidosis, as 
well as environmental exposure such as in a factory or in 
Vietnam, can cause pulmonary fibrosis.  However, the 
physician opined that because the deterioration of the 
veteran's pulmonary function preceded the administration of 
chemotherapy, chemotherapy was not etiologic but 
contributory.  It was noted that cyclophosphamide can cause 
pulmonary fibrosis and that this agent may have enhanced an 
ongoing restrictive pulmonary process.  Absolute proof was 
deemed impossible to document.  An additional compensation 
examination performed by the pulmonary medicine service was 
urged.

Finally, an October 1996 opinion letter from a VA pulmonary 
and critical care medicine specialist is of record.  The 
letter reflects that the physician conducted an exhaustive 
review of the medical evidence, but that no examination of 
the veteran had been conducted as part of his opinion.  The 
examiner entered differential diagnoses of asthma, chronic 
bronchitis, and sarcoidosis for the veteran's airway 
obstruction.  He added that sarcoidosis can present as airway 
obstruction, but that there was no indication that the 
veteran's sarcoidosis remained active.  The examiner noted 
that chemotherapeutic agents have been associated with 
pulmonary toxicity.  The specialist stated that for further 
evaluation of drug-related pulmonary toxicity, pulmonary 
function tests and a CT scan were indicated.  The specialist 
opined that a substantial portion of the veteran's dyspnea 
may be caused by airway obstruction, which would be unlikely 
to result from either chemotherapy-related pulmonary toxicity 
or from inactive sarcoidosis.  Further tests to evaluate the 
degree to which chemotherapy-related pulmonary toxicity or 
sarcoidosis could be contributing the veteran's symptoms were 
proposed, but the physician opined that it would be 
impossible to prove whether chemotherapy exacerbated any 
underlying disease.  The report went on to state that the 
obstructive component of the veteran's disease was not likely 
to be caused by sarcoidosis, lymphoma, or chemotherapy.  With 
regard to whether sarcoidosis, lymphoma, or chemotherapy 
caused the restrictive component of his disease, the 
specialist opined that further investigation would be 
required but inevitably fruitless.

At his July 1998 hearing before the undersigned Member of the 
Board, the veteran testified that his respiratory condition 
had continued to deteriorate over recent years, causing 
difficulty with exertion.  However, the veteran also 
testified that he had experienced shortness of breath since 
his 20s and that no physician had provided an opinion linking 
his current pulmonary impairment to his lymphoma residuals.  
However, the veteran did state that his private physicians 
have posited that increased lung disease and pulmonary 
toxicity could not be disproved.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earning capacity 
resulting from the veteran's disability and its residuals in 
civil occupations.  38 C.F.R. § 4.1.

The RO granted service connection for malignant lymphoma in a 
June 1991 rating decision.  A 100 percent rating was assigned 
from May 29, 1990 through February 29, 1992, and a 
noncompensable rating assigned effective March 1, 1992.  That 
noncompensable rating has been confirmed and continued in 
subsequent rating decisions to date.

Effective October 23, 1995, VA revised the criteria for 
diagnosing and evaluating disabilities of the hemic and 
lymphatic systems.  60 Fed. Reg. 49,225 (1995).  The new 
criteria for evaluating service-connected disabilities of the 
hemic and lymphatic systems are codified at 38 C.F.R. 
§ 4.117.

Under the new criteria, Non-Hodgkin's lymphoma is to be rated 
as 100 percent disabling with active disease or during a 
treatment phase.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months following discontinuance of such treatment the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, ratings are to be based on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (1998).

Under the old criteria, Non-Hodgkin's lymphoma is to be rated 
as lymphogranulomatosis (Hodgkin's disease).  38 C.F.R. 
§ 4.117, Diagnostic Code  7715 (1995).  A 100 percent 
evaluation is warranted for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  If, following that year, there has 
been no local recurrence or invasion of other organs, the 
rating will be made on residuals.  A 30 percent evaluation 
for Hodgkin's disease is warranted when symptoms include 
occasional low grade fever, mild anemia, fatigability, or 
pruritus. 38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).

Review of the record fails to reveal that the veteran was 
provided the regulatory criteria in effect after October 23, 
1995.  The veteran is entitled to have his case adjudicated 
under whichever disability criteria would be more favorable 
to him in light of regulatory change while his case is on 
appeal to the Board.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As noted above, both the new and old criteria hinge 
upon the ratings of residuals following the cessation of 
therapy and active disease.  The old criteria also provide 
for 30 and 60 percent ratings based upon manifestations of 
active disease.  Because the old regulatory criteria are 
actually more specific, detailed, and provide for 30 and 60 
percent ratings for active signs of lymphoma, the Board is of 
the opinion that no further development with regard to the 
claim is necessary given that readjudication of the claim by 
the RO would be pointless given that the old criteria are 
essentially the same as current criteria and given that, to 
the extent that the criteria do differ, the old criteria are 
more favorable to the veteran.  Under these circumstances, 
the veteran has not been prejudiced by the RO's failure to 
send him the less inclusive rating criteria in effect.  
Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993); VAOPGPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

After a thorough review of the clinical results noted above, 
the Board finds that the veteran is currently correctly rated 
as noncompenably disabled under both the new and old 
criteria.  VA examinations, noted above, have resulted in the 
conclusion that the veteran's lymphoma is currently in 
remission, and no residuals of the disability have been 
clinically isolated.  Specifically, pulmonary impairment has 
not been found to constitute a current residual of the 
veteran's lymphoma or treatment therefor.  In this regard, 
the Board notes that multiple VA medical opinions addressing 
whether the veteran suffers from pulmonary disease 
attributable to lymphoma or chemotherapy are of record, and, 
while not conclusive, the opinions do not reveal that the 
veteran has current pulmonary disease, which can be said to 
be a residual of lymphoma or chemotherapy.  The Board 
acknowledges the veteran's beliefs with respect to the link 
between his fatigue, shortness of breath, and history of 
lymphoma.  However, the veteran's lay testimony is not 
sufficient to establish that he currently has pulmonary 
disease which is etiologically linked to lymphoma or 
chemotherapy, because lay persons are not competent to offer 
medical opinions or establish a diagnosis.  E.g., LeShore 
v. Brown, 8 Vet.App. 406, 408 (1995).  While September 1991 
and July 1996 VA medical reports contain opinions speaking to 
the possibility that lymphoma and chemotherapy may have 
contributed to the veteran's shortness of breath, the expert 
in pulmonary medicine assessing the veteran's case in October 
1996 ultimately concluded that no current pulmonary pathology 
could be attributed to chemotherapy or lymphoma.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
the disability in question have not been shown to more nearly 
approximate the criteria for the next highest available 
rating.  38 C.F.R. § 4.7. 


ORDER

Entitlement to a compensable evaluation for lymphoma is 
denied. 



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


